DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated July 6, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glenton et al. (EP 3 050 820 A1).

Glenton et al. disclose a reclosure label (Figures; Abstract) comprising: a flap portion (Figure 2, #21) connected to a label base (Figure 2, #26), wherein the flap portion comprises a rigid material layer (Figures 3a and 3b, #38; Paragraph 0051) and is positioned adjacent to a first side of a hinge portion (Figures 3a and 3b , #34) and a portion of the label base is positioned adjacent to a second side of the hinge portion wherein the first side is opposite the second side (Figure 2, #22); and a flexible material layer that is integral with the flap portion and the label base and forms the hinge portion that enables the flap portion to pivot with respect to the label base (Figures 3a and 3b, #32), wherein the rigid material layer is absent from both the hinge portion and the portion of the label base (Figures 3a and 3b, #38; Paragraph 0051) as in claim 1. With respect to claim 2, the rigid material layer is adhered to the flexible material layer within the flap portion (Figures 3a and 3b, #36), and wherein the flexible material layer is a base layer of the reclosure label (Figures 3a and 3b, #32).  For claim 3, a first side of the flexible material layer is adhered to the rigid material layer (Figures 3a and 3b, #36), and wherein a second side of the flexible material layer is at least partially coated with an adhesive (Figures 3a and 3b, #31). In claim 4, the adhesive is a pressure sensitive, releasable adhesive (Paragraph 0049). Regarding claim 5, the rigid material layer has greater rigidity than the flexible material layer (Paragraph 0027, wherein a greater thickness results in a more rigid material).  As in claim 22, a distal end of the second side of the flexible material layer is free of adhesive (Paragraph 0014).  

Claims 10, 11, and 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Konicke et al. (USPGPub 2018/0186537 A1).

Konicke et al. disclose a reclosure label (Figures; Abstract) comprising: a flexible material layer comprised within a flap portion of the reclosure label and a label base of the reclosure label (Figures 5 and 6, #28), wherein a portion of the flexible material layer forms a hinge between the flap portion and label base (Figures 5 and 6, #44), and wherein the flap portion is positioned adjacent to a first side of the hinge (Figure 6, #20), wherein a portion of the label base is positioned adjacent to a second side of the hinge (Figures 4 – 6), and wherein the first side is opposite the second side and wherein a first surface of the flexible material layer is at least partially coated with an adhesive that permits repeated adhesion and separation of the flap portion to a package (Figures 5 and 6, #38); and a first portion of the rigid material layer comprised within the flap portion at the first side of the hinge (Figure 6, #30); and a second portion of the rigid material layer comprised within the portion of the label base (Figure 5, #30) wherein both the first portion of the rigid material layer and the second portion of the rigid material layer are adhered to a second side of the flexible material layer (Figures 5 and 6, #50), wherein the second side is opposite the first side, and wherein the first portion of the rigid material layer and the second portion of the rigid material layer are separated by a defined distance across the hinge while in a closed position (Figures 5 and 6, #44), and wherein the defined distance is based on a thickness of the first portion of the rigid material layer (Paragraph 0031) as in claim 10. With respect to claim 11, the rigid material layer is absent from the hinge (Figures 5 and 6, #44). Regarding claim 23, a distal end of the first side of the flexible material layer is free of adhesive (Paragraph 0027).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Konicke et al. (USPGPub 2018/0186537 A1) in view of Glenton et al. (EP 3 050 820 A1).

Konicke et al. disclose a reclosure label (Figures; Abstract) comprising: a flexible material layer of polymeric film (Paragraphs 0028 and 0030)comprised within a flap portion of the reclosure label and a label base of the reclosure label (Figures 5 and 6, #28), wherein a portion of the flexible material layer forms a hinge between the flap portion and label base (Figures 5 and 6, #44), and wherein the flap portion is positioned adjacent to a first side of the hinge (Figure 6, #20), wherein a portion of the label base is positioned adjacent to a second side of the hinge (Figures 4 – 6), and wherein the first side is opposite the second side and wherein a first surface of the flexible material layer is at least partially coated with an adhesive that permits repeated adhesion and separation of the flap portion to a package (Figures 5 and 6, #38); and a first portion of the rigid material layer comprised within the flap portion at the first side of the hinge (Figure 6, #30); and a second portion of the rigid material layer comprised within the portion of the label base (Figure 5, #30) wherein both the first portion of the rigid material layer and the second portion of the rigid material layer are adhered to a second side of the flexible material layer (Figures 5 and 6, #50), wherein the second side is opposite the first side, and wherein the first portion of the rigid material layer and the second portion of the rigid material layer are separated by a defined distance across the hinge while in a closed position (Figures 5 and 6, #44), and wherein the defined distance is based on a thickness of the first portion of the rigid material layer (Paragraph 0031).  However, Konicke et al. fails to disclose the rigid or flexible material layer comprising at least one member selected from the group consisting of polystyrene, polyester, polypropylene.  
Glenton et al. teach a reclosure label (Figures; Abstract) comprising: a flap portion (Figure 2, #21) connected to a label base (Figure 2, #26), wherein the flap portion comprises a rigid material layer (Figures 3a and 3b, #38; Paragraph 0051) and is positioned adjacent to a first side of a hinge portion (Figures 3a and 3b , #34) and a portion of the label base is positioned adjacent to a second side of the hinge portion wherein the first side is opposite the second side (Figure 2, #22); and a flexible material layer that is integral with the flap portion and the label base and forms the hinge portion that enables the flap portion to pivot with respect to the label base (Figures 3a and 3b, #32), wherein the rigid material layer is absent from both the hinge portion and the portion of the label base (Figures 3a and 3b, #38; Paragraph 0051), wherein the rigid and flexible material may be polypropylene (Paragraph 0028) for the purpose of forming a releasable label flap (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rigid and flexible material made of polypropylene in Konicke et al. in order to form a releasable label flap as taught by Glenton et al.

Allowable Subject Matter
Claims 15 – 21, 24 and 25 are allowed.

The closest prior art of record fails to each o suggest the recited reclosure label.  The independent claim identifies the uniquely distinct features of a label that includes a portion of the flexible material layer forms a hinge between a flap portion and label base; a rigid material layer having a first surface adhered to the flexible material layer; and a release layer positioned between the flexible material layer and the rigid material layer 417/109,638 within the hinge. The closest prior art of record, Scott et al.; Konicke et al.; Glenton et al., disclose different reclosure labels, which either singularly or in combination, fail to anticipate or render obvious the above limitations. 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 10, 11, and 15 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 22, 2022